Order in so far as it denies motion to amend complaint affirmed, with ten dollars costs and disbursements. The proposed amendment is not within the purview of section 105 of the Civil Practice Act. While the amendment may, upon a proper showing, be permitted, the issue tendered thereby must be the subject of a trial, and without a finding of fact that defendants’ representations were knowingly *840false, the plaintiff would not be entitled to judgment. Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ., concur.